PER CURIAM.
This is an appeal by the plaintiffs Joseph and Mildred Pomerance from a final order dismissing their amended complaint sounding in legal malpractice, as further amended by plaintiffs’ more definite statement. The plaintiffs assert a series of acts of alleged legal malpractice in connection with the defendant K. Lawrence Gragg’s representation of them concerning an option to purchase clause of a lease contract. Without undertaking a detailed analysis of the asserted acts of legal malpractice herein, suffice it to say that some of these allegations fail to state a cause of action for legal malpractice and the balance are, on the face of the complaint, barred by the statute of limitations. Moreover, there is no merit to the claimed due process violation below, as the plaintiffs clearly had an opportunity to be heard on their motion to dismiss. We have not overlooked the plaintiffs’ extensive arguments to the contrary, but find them unpersuasive. See Boddie v. Connecticut, 401 U.S. 371, 378-79, 91 S.Ct. 780, 786-87, 28 L.Ed.2d 113 (1971); Rishel v. Eastern Airlines, Inc., 466 So.2d 1136, 1138 (Fla. 3d DCA 1985); Peacock v. General Motors Acceptance Corp., 432 So.2d 142, 146 (Fla. 1st DCA 1983); Howard v. Minnesota Muskies, Inc., 420 So.2d 652, 653 (Fla. 3d DCA 1982), rev. denied, 430 So.2d 451 (Fla.1983); Zeccola v. Ezzo, 370 So.2d 38, 38 (Fla. 3d DCA 1979), cert. denied, 381 So.2d 771 (Fla.), cert. denied, 447 U.S. 924, 100 S.Ct. 3016, 65 L.Ed.2d 1116 (1980).
*117The final order of dismissal under review is therefore, in all respects,
Affirmed.